Foed, Judge:
The proper value for dutiable purposes of a certain paper-making machine covered by the appeal for a reappraisement in the above case is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, in the above entitled case as follows:
That the merchandise covered by the entry, the subject of the above-entitled appeal consists of one paper-making machine exported from Sweden, and was appraised on the basis of foreign value, as that value is defined in Section 402(a), Value (Alternative), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
That said merchandise is included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with said Section 402 (a) of the Tariff Act of 1930, as amended.
That the value found by the appraiser was “65,000 Sw. Krs. net, plus cost of packing 735 Sw. Krs.”
That the price of said merchandise at the time of exportation to the United States at which such or similar merchandise was freely offered for sale to all purchasers for home consumption and for exportation to the United States in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade including the cost of all packing of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition ready for shipment to the Umtied States was 45,000 Sw. Krs., and that there was no higher export or foreign value.
That this appeal is submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402a (c), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the paper-making machine and that said value is 45,000 Swedish kronor, net packed.
Judgment will be rendered accordingly.